

EXHIBIT 10.4
 
ANNEX C
 
     FIFTH AMENDMENT (the “AMENDMENT”) dated November 29, 2010 by and between
ADVANCED PHOTONIX, INC., a Delaware corporation (the “COMPANY”) and ROBIN F.
RISSER, an individual, to a certain SECURED PROMISSORY NOTE held by ROBIN F.
RISSER (the “HOLDER”) and dated as of May 2, 2005, as amended by the Amendment
dated May 1, 2008, the Second Amendment dated November 26, 2008, the Third
Amendment dated April 1, 2009 and the Fourth Amendment dated November 30, 2009
(as amended, the “Note”). Unless otherwise defined herein, capitalized terms
shall have the respective meanings assigned to them in the Note.
 
RECITALS
 
     WHEREAS, the Company and Holder have agreed to amend and modify the Note in
accordance with the terms and conditions hereinafter set forth;
 
     WHEREAS, the Company is party to that certain Loan Agreement dated as of
September 25, 2008 by and between The PrivateBank and Trust Company (the
“LENDER” and such loan agreement, as amended from time to time, the “LOAN
AGREEMENT”); and
 
     WHEREAS, the Amendment contemplates that certain payments will be made in
respect of the Note in contravention of the Loan Agreement, and therefore a
waiver from the Lender will be required to consummate the Amendment (the
“WAIVER”).
 
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Holder hereby agree
as follows:
 
     1. Amendments.
 
          a. Section 1 of the Note shall be amended and restated to read as
follows:
 
          (1) PAYMENT OF PRINCIPAL. The Principal shall be payable in
installments in accordance with the following schedule:
 

         Payment Date Principal Payment   May 2, 2006 $166,667   May 2, 2007
$183,333   December 1, 2008 $150,000   December 1, 2010 $50,000   March 1, 2011
$25,000   June 1, 2011 $25,000


20
 

--------------------------------------------------------------------------------

 


         Payment Date Principal Payment   September 1, 2011 $50,000   December
1, 2011 $75,000   March 1, 2012 $75,000   June 1, 2012 $75,000   September 1,
2012 $91,833   Total Payments $966,833


          b. Section 2 of the Note shall be amended and restated to read as
follows:
 
          (2) INTEREST; INTEREST RATE; LATE CHARGE. Interest shall accrue on
this Note at a per annum rate equal to the Prime Rate plus two percent (2%) per
annum (the “INTEREST RATE”); provided, however, that upon the occurrence of an
Event of Default hereunder, the Interest Rate shall increase by four percent
(4%) until (i) such Event of Default is cured or (ii) payment of the outstanding
principal balance of, and accrued interest on, this Note upon acceleration
thereof as hereinafter provided is made. Interest shall accrue from the Issuance
Date and shall be computed on the basis of a 365-day year and actual days
elapsed. The Company shall pay Holder interest accrued, in arrears, on the last
day of each Calendar Quarter during the period beginning on the Issuance Date
and ending on, and including, the Maturity Date (each, an “INTEREST DATE”) with
the first Interest Date being June 30, 2005. In addition, if any payment of
Principal or Interest hereunder is not paid within ten (10) Business Days from
the date the same is due, then, at the option of Holder, in addition to all
other sums due hereunder, the Company shall pay a late charge equal to the
greater of: (a) $250 or (b) one cent (1¢) per dollar ($1.00) for each such
payment that is delinquent ten (10) Business Days or more.
 
          c. Section 15 of the Note shall be amended by adding the following
defined term:
 
          (e) “MATURITY DATE” means September 1, 2012.
 
     2. Confirmation of Security Interest. The Company hereby confirms,
represents and warrants to the Holder that (a) neither this Amendment nor any of
the prior amendments to the Note have affected, or will adversely affect, the
attachment, priority or perfection of security interest in certain property of
the Company granted under that certain Pledge and Security Agreement, dated as
of May 2, 2005 (the “SECURITY AGREEMENT”), made by Company and its wholly-owned
subsidiary, Michigan Acquisition Sub, LLC (now known as Picometrix, LLC), in
favor of Robin F. Risser, as collateral agent under that certain Intercreditor
Agreement, dated as of May 2, 2005, among Company, such collateral agent, Robin
F. Risser and Steven Williamson; (b) the Company has taken no action to
adversely affect the validity, perfection or priority of such security interest,
(c) Company is not now in default and no event has occurred or will occur with
the giving of notice or the passage of time that would result in the occurrence
of a default by the Company under the Security Agreement.
 
     3. Effect of Amendments. Except to the extent amended hereby, the Note
remains in full force and effect in accordance with its terms. The terms and
conditions of this Amendment shall be construed together with the terms of the
Note as a single agreement, provided that, to the extent any terms and
conditions of the Amendment are inconsistent with the terms and conditions of
the Note, the terms and conditions of this Amendment shall govern.
 
21
 

--------------------------------------------------------------------------------

 

     4. Conditions to Effectiveness. This Amendment shall be effective upon the
(a) payment by the Company to Holder of a non-refundable amendment fee in the
amount of $52,104.13 and (b) receipt of the Waiver from the Lender.
 
     5. Counterparts. This Amendment may be executed and acknowledged in
counterparts, each of which shall constitute an original and all of which shall
together constitute one and the same Amendment. The parties hereto agree that
facsimile signatures or other means of electronically imaging a signature shall
be deemed a valid and binding means of executing of this Amendment.
 
     6. Governing Law. This Amendment shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Amendment shall be governed by, the
internal laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Michigan.
 
[Signature Page Follows]
 
22
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, this Amendment has been executed by the Parties as of
the date above first written.
 

ADVANCED PHOTONIX, INC.   By: /s/ Richard D. Kurtz   Name:  Richard D. Kurtz
Title: Chief Executive Officer

 


/s/ Robin F. Risser   ROBIN F. RISSER


--------------------------------------------------------------------------------